DETAILED ACTION
Notice to Applicant
Claims 1-3 are pending and are examined herein. This is a Non-Final Rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 requires “a case that is assembled to a battery assembly formed of a plurality of single cells” and “a plurality of electrical connection portions configured to electrically connect and fix a plurality of the electrodes of the single cell.” The instant specification discloses and conventional wisdom in the art suggests that the claimed “electrical connection portions” or bus bars are used to connect two or more cells together, not “a plurality of the electrodes of the single cell” which would short-circuit the cell. It is not clear whether this is a typo, and therefore what, exactly, is intended by Applicant. The Office has interpreted the claim to require a plurality of bus bars configured to connect a plurality of cells together. 
	Claim 2 requires “wherein the base portion enters an inside of the projection, and a bottom surface of the projection opposite to a protruding surface of the projection is disposed at an upper side which is the protruding side of the projection with respect to a lower surface of the bus bar on a side that is connected and fixed to the electrode.” It is not clear what the claimed “an upper side” refers to. An upper side of what? It seems like the claim is referring to “a bottom surface of the projection” which is disposed “at an upper side” of the support portion of the housing, but it is not clear how to interpret 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims *** are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (JP H07-130353 to Ono, the Office cites to provided English machine translation).
	Regarding Claim 1, Ono teaches:
a bus bar module comprising a case 30 that is assembled to a battery assembly formed of a plurality of single cells 40 (Fig. 2, para 0004)


    PNG
    media_image1.png
    375
    492
    media_image1.png
    Greyscale

a bus bar 8 supported by the case and formed of a conductive metal plate connecting two battery cells (Fig. 2)
wherein the bus bar includes a plurality of electrical connection portions 8a configured to electrically connect battery cells
a plurality of projections 9 formed between the electrical connection portions 8a protruding upwards (Fig. 2)
wherein the case includes a bus bar housing portion 30 and a support portion 20 that is disposed in the projection of the bus bar housed in the bus bar housing portion and abuts against a back surface of the projection to support the bus bar (Fig. 2)
wherein the support portion includes a base portion protruding in an arrangement direction and at least a part of both side surfaces of the base portion overlaps with an inner side surface of the projection as viewed from a direction perpendicular to a connecting portion in which the bus bar is connected and fixed (Fig. 2)
Regarding Claim 2, Ono teaches:
wherein the base portions enters an inside of the projection and a bottom surface of the projection opposite to a protruding surface of the projection is disposed at an upper side which is the protruding side of the projection with respect to a lower surface of the bus bar on a side that is connected and fixed to the electrode
	Regarding Claim 3, Ono teaches:
wherein the bus bar housing is used in an electric vehicle with a battery module containing three or more electrical connection portions, as was conventional in the art (para 0001) such that an arbitrarily large number of “connection portions” would be formed at equal intervals with projections formed for each bus bar, and the case including support portions corresponding to each of the projections of the bus bar housed in the bus bar housing portion
	Even if Ono only implicitly teaches this structure through, for example, use of cut-away in the figures (see e.g. Fig. 5), and reference to a vehicle battery, Ono appears to anticipate the claimed structure in that a person of ordinary skill in the art reading Ono would have understood the implicit structure reading on the claim here. Insofar as Applicant might dispute the implicit content presumed here, the claim is rejected under § 103 as obvious. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. See additional cited prior art below for evidence of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2004/0043663
US 2011/0064987
US 2011/0076521
US2015/0079447

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723